DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     JORDAN MATTHEW CAPPS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                      No. 4D19-3542 & 19-3543

                              [July 15, 2021]

   Consolidated appeal from the Circuit Court for the Nineteenth
Judicial Circuit, Okeechobee County; Michael Heisey, Judge; L.T. Case
No. 472019CF000486A and 472019CF000129A.

  Carey Haughwout, Public Defender, and Stacey Niles Kime, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.